Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges claim 6 is cancelled.  The drawing objection, claim interpretation, and 112b to the visual recognition mechanism are withdrawn.  
	The Examiner acknowledges the arguments directed toward the “stripping driving member”. The claim interpretation and 112b rejection are maintained.  
	The Examiner acknowledges amendments to the claims.  The previous 102 rejections are withdrawn.  The previous 103 rejections are maintained and made final.

Response to Arguments
	Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive. 

In respect to the 112b rejection to “stripping driving member”, Applicant argues according to the specification, a person skilled in the art “will know that the stripping member including stripping driving member and the two clamping blocks is a pneumatic finger.   So that, the stripping driving member is a cylinder of the pneumatic finger”.  The Examiner respectfully disagrees.  The specification does discuss any pneumatics, air, fingers, or explicit structure regarding a cylinder. Paragraph [0018] which Applicant is trying to rely on only recites similar language that is in claims 1 and 8.  There is no disclosure to the public of how the clamping blocks move with respect to the screw driver.  The clamping blocks could theoretically swing vertically, swing horizontally, linearly slide, or many other configurations. Leaving one of ordinary skill in the art wonder how are these clamping blocks move.  The 112b rejection is 
Applicant argues Ibuchi does not disclose “ends of the two clamping blocks away from the stripping driving member are movable inserted into the transfer block”; the Examiner respectfully disagrees.  As originally discussed by Hanakura, the fastener is held at the end of the clearance hole/ transfer block.  It would only make sense for the modification to maintain this original mounting position.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“driving mechanism is coupled to the electric screwdriver to drive the electric screwdriver to move” in claim 1
“stripping driving member… the two clamping clocks are driven by the stripping driving member to clamp the screw” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When looking to the specification, it is understood that the driving mechanism is a linear actuator or vertical movement means.  For Examination purposes, the structure required for a driving mechanism is to be considered an assembly including a linear actuator or equivalence thereof.
When looking to the specification, no disclosure is given about what the stripping driving member is.  
Claim Objections
Claims 1 and 8 objected to because of the following informalities:  
Claim 1 line 14 should read “adapted to pass”.  Appropriate correction is required.
Claim 8 line 10 should read “adapted to pass”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “stripping driving member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For Examination purposes, it the prior art discloses a movement means capable of moving the two clamping blocks, then it is presumed it reads on the claimed stripping driving member. 

Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claims 3-5 are rejected due to dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanakura (JP59142032) in view of Ibuchi (JP2015071211).
Regarding claim 1 (Currently Amended; As best understood) Hanakura discloses a screw disassembly device comprising: 
a driving mechanism (Item 22); 
an screwdriver (Item 1); and  
5a collecting mechanism (Assembly shown in Figure 3, consisting of Items 29a, 2631, 42, 38, and 34); wherein: 
the driving mechanism is coupled to the electric screwdriver to drive the electric screwdriver to move; 
the screwdriver is configured to disassemble a screw and comprises a head portion (Item 5);  
10the head portion is configured to adsorb the screw (Figures 10-12); 
the collecting mechanism comprises, a transfer block (Item 26), a receiving box (Translation Lines 33-35 “collection device”), and a transfer tube (Item 42);
 the transfer block is mounted on the driving mechanism (through Item 17); 
the transfer block defines a transfer chamber (Item 27) and a clearance hole (Item 28a) passing through the transfer block and communicating with the transfer chamber, the electric screwdriver is adapted to pass through the clearance hole to disassemble the screw or transfer the screw into the transfer chamber;  
15the head portion of the screwdriver movably passes through the transfer block and the transfer chamber of the collecting mechanism (Figure 6); 

 the receiving box is adapted to generate a negative pressure to draw the screw through the transfer tube into the receiving box (Lines 123-127).  
Hanakura fails to explicitly disclose the collecting mechanism comprises a stripping member, a transfer block, a receiving box, and a transfer tube; and the stripping member is configured to clamp the screw within the transfer chamber to remove the screw from the head portion. (Hanakura holds the screw in position by using a vacuum to lift the screw within the transfer block).
Ibuchi teaches a screwing device with a screwdriver (Item 20) and a head portion (Item 22) and a collecting mechanism (Item 10 and 40) comprises a stripping member (Item 111), a transfer block (Item 41), a receiving box (Translation Lines 550-551), and a transfer tube (Item 410); and the stripping member is configured to clamp the screw within the transfer chamber to remove the screw from the head portion (Translation Liens 203-204); the stripping member comprises a stripping driving member (Item 113) mounted on the driving mechanism and two clamping blocks (Item 111) mounted on the stripping driving member, ends of the two clamping blocks away from the stripping driving member are movable inserted into the transfer block and are respectively located on opposite sides of the clearance hole (Item OR), the stripping driving member is adapt to drive the two clamping blocks to move toward each other or to move away from each other, the two clamping blocks are adapt to be moved toward the transfer block to clamp the screw and are adapt to be moved away from the transfer block to release the screw (Paragraphs [0019-26]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the vacuum screw holding means of Hanakura for the clamping screw holding means as taught by Ibuchi.  The vacuum concept requires a waste of power by having to generate extra vacuum to hold the screw in position.  The clamping as taught by Ibuchi would positively engage the screw and not rely on the vacuum 
Hanakura further fails to explicitly disclose the screwdriver being electric.  Screwdrivers can be driven by hydraulic, pneumatic or electricity.   Being driven by electricity is by far the most common.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the screw driver of Hanakura to be an electronic screwdriver.  Since omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art (see MPEP2144.04).  Please note in the instant application, there is no criticality given to the fact that the screwdriver is electronic.
Regarding claim 3 Hanakura in view of Ibuchi discloses the screw disassembly device of claim 1, wherein:  15the driving mechanism comprises a mounting plate (Hanakura, vertical portion of Item 17), a mobile driving member (Item 22), and a connecting block (Item 21); the mobile driving member and the transfer block are mounted on the mounting plate;  Page 9 of 14the connecting block is mounted on an output shaft of the mobile driving member; the electric screwdriver is mounted on the connecting block (Figures 4 and 5).  
Regarding claim 4 Hanakura in view of Ibuchi discloses the screw disassembly device of claim 3, wherein: the driving mechanism comprises a sliding rail (Hanakura, Item 24) mounted on the mounting plate;  5the connecting block is slidably mounted on the sliding rail.  
Regarding claim 5 Hanakura in view of Ibuchi discloses the screw disassembly device of claim 4, wherein: the connecting block comprises at least one protruding portion (Hanakura Item 20); the driving mechanism comprises at least one stopping block (Hanakura Item 23) mounted on the mounting plate;  10the at least one stopping block is configured to stop the at least one protruding portion to limit a maximum course of movement of the electric screwdriver.  
Regarding claim 8 Hanakura discloses a collecting mechanism configured to collect screws disassembled by a screwdriver comprising a head portion, the collecting mechanism comprising: 
5a transfer block (Item 26); 
a receiving box (Translation Lines 33-35 “collection device”); and 
a transfer tube (Item 42); wherein: 
the transfer block is arranged between the electric screwdriver and the screw to be disassembled (Figure 4);  
10the transfer block defines a transfer chamber (Item 27) and a clearance hole (Item 28a) passing through the transfer block and communicating with the transfer chamber, the electric screwdriver is adapted to pass through the clearance hole to disassemble the screw or transfer the screw into the transfer chamber; the head portion of the electric screwdriver movably passes through the clearance hole of the transfer block and the transfer chamber of the collecting mechanism; 
an inner chamber of the receiving box is coupled to the transfer chamber by the transfer tube (Translation Lines 33-35); and  
15the receiving box generates a negative pressure to draw the screw through the transfer tube into the receiving box (Translation Lines 123-127).  
Hanakura fails to explicitly disclose the collecting mechanism comprises a stripping member; and the stripping member is configured to clamp the screw within the transfer chamber to remove the screw from the head portion. (Hanakura holds the screw in position by using a vacuum to lift the screw within the transfer block).
Ibuchi teaches a screwing device with a screwdriver (Item 20) and a head portion (Item 22) and a collecting mechanism (Item 10 and 40) comprises a stripping member (Item 111), a transfer block (Item 41), a receiving box (Translation Lines 550-551), and a transfer tube (Item 410); and the stripping member is configured to clamp the screw within the transfer chamber to 
In regards to the recitation “configured to collect screws disassembled by an electric screwdriver comprising a head portion” is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the prior art of Hanakura discloses the how the collection mechanism collects screws (Figures 4-5) that have been disassembled by a screwdriver, thus, it would be fully capable of being used as intended in the claimed limitation.  Furthermore, it is .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723